Order so far as it orders case put on the calendar reversed, with ten dollars costs and disbursements. The record discloses no basis for an order placing the case upon the trial calendar. The part of the order granting an adjournment is not reviewable and the Special Term will thus have jurisdiction to determine the motion upon the adjourned date. All concur. (The order adjourns a motion for dismissal for delay in prosecution and places case upon the day calendar in an action to recover money had and received.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.